internal_revenue_service number release date index number -------------------- ----------- ----------- ------------------- ----------- ----------------------------- ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-133233-06 date date ------------- ------------------- legend distributing ---------------------------------------------------------------------------- controlled ---------------------------------------------------------------------------- newholdco ---------------------------- ---------------------------------------------------------------- newholdco ---------------------------------------------------------------------------- newholdco ---------------------------------------------------------------------------- sub ---------------------------------------------------------------------------- sub -------------------------------------- ---------------------------------------------------------------------------- sub ---------------------------------------------------------------------------- sub -------------------------------- ----------------------------- --------------------------- -------------------- ----------------------------------------------- ------------------- -------------------- --------------------- ------------------------- ------------------------- ---------------------------- ------------------------------- plr-133233-06 ---------------------------------------------------------------------------- sub ---------------------------------------------------------------------------- sub ---------------------------------------------------------------------------- sub ---------------------------------------------------------------------------- sub ---------------------------------------------------------------------------- business a business b jurisdiction y jurisdiction z a currency a business a group business b group debt c --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- debt d --------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- e dear ------------ federal_income_tax consequences of the transaction defined below the information provided in that letter and in later correspondence is summarized below this letter responds to your date letter requesting rulings on certain --------------------- ----------------- ---------------- --------- --------- -------- the rulings contained in this letter are based on facts and representations plr-133233-06 submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing a foreign_corporation was the parent of a corporate group which included domestic and foreign_corporations engaged in various businesses including business a and business b the distributing group distributing had one class of stock outstanding which was widely held by both foreign and domestic public shareholders we have received financial information indicating that business a and business b have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing determined for valid business reasons to separate business a and business b by means of a jurisdiction y de-merger which is described below specifically the separation was intended to i facilitate the raising of capital on the public markets through a public offering involving newholdco a newly-formed jurisdiction z holding_company which indirectly conducts business b ii increase the aggregate stock value of business a and business b following the separation as compared to the combined stock value of both businesses prior to the separation thereby enabling each business to more efficiently acquire needed assets and needed services with its stock and iii enhance the ability of the two businesses to attract retain and properly incentivize key employees preliminary restructuring after the preliminary restructuring and immediately prior to the transaction distributing owned percent of the issued and outstanding_stock of each of sub and sub each a foreign_corporation sub owned percent of the issued and outstanding_stock of sub a foreign_corporation sub owned to facilitate the separation of the business distributing engaged in an internal plr-133233-06 percent of the issued and outstanding_stock of sub also a foreign_corporation sub directly conducted business a sub owned all of the issued and outstanding_stock of sub sub owned all of the issued and outstanding_stock of sub sub owned all of the issued and outstanding_stock of sub sub owned all of the issued and outstanding_stock of sub sub directly conducted business b sub sub sub and sub were and are foreign_corporations transaction to accomplish the stated business purposes distributing completed the following steps which included the jurisdiction y de-merger collectively the transaction group newholdco was incorporated by a party unconnected to the distributing new holdco was incorporated by a party unrelated to the distributing group controlled was incorporated by newholdco distributing reclassified one authorized but unissued ordinary share as a deferred share and issued it to newholdco i distributing canceled all of its ordinary shares in except for the single ii distributing issued new ordinary shares to newholdco deferred share issued above in step to newholdco pursuant to the laws of jurisdiction y iii newholdco issued ordinary shares to the former shareholders of distributing in the same proportion as the shareholders of distributing previously held shares in distributing i sub canceled its shares then held by distributing by way of a reduction in capital pursuant to the laws of jurisdiction y ii sub issued new ordinary shares to controlled the number of shares issued and their par_value are the same as the shares canceled in step i above direction of distributing the number of shares issued and their par_value are the same as the shares issued in step ii above iii controlled issued new ordinary shares to newholdco at the plr-133233-06 i controlled canceled its existing shares held by newholdco by way of a reduction in capital pursuant to the laws of jurisdiction y of shares issued and their par_value are the same as the shares canceled in step i above ii controlled issued new ordinary shares to newholdco the number iii newholdco completed a separate share capital reduction pursuant to the laws of jurisdiction z by an amount equal to the value of the canceled shares of controlled and an additional_amount for the purpose of creating new distributable reserves for utilization following the de-merger iv newholdco issued shares to the shareholders of newholdco the former distributing shareholders equal to the value of the canceled shares in controlled the newholdco shares were issued in exchange for the controlled shares these shares were issued on a pro_rata basis to the shareholders of newholdco in accordance with their shareholdings in newholdco i two shares of distributing were issued and transferred to directors to hold as nominees of newholdco for local law purposes ii distributing held a meeting to approve step iii below iii distributing reclassified an authorized but unissued share of stock as an income access share ias the ias was then settled into trust by newholdco the ias was immediately transferred by newholdco to a jurisdiction y trust the trust the trustee of the trust is a trustee company the trustee the beneficiary of the trust is a charitable_organization unrelated to distributing no rights are conferred on the trustee or applicable shareholders of newholdco to receive a dividend from distributing the ias carries a right to one vote at any distributing shareholder meeting the liquidation rights of the ias are limited to repayment of its nominal par_value the purpose of this step iii was to put in place an arrangement which preserves the current jurisdiction y tax treatment of dividends_paid to distributing shareholders in jurisdiction y with respect to future dividends_paid by newholdco the ias arrangement provides that each registered holder of ordinary shares in newholdco on the dividend record_date who has made or who has been automatically treated as having made a valid election will be entitled to receive from the trustee an amount equal to the dividend they would have received from newholdco to the extent that the trustee has actually received an amount by way of a dividend from distributing in practice distributing will pay the dividend directly to newholdco shareholders on behalf of the trustee pursuant to the ias arrangement the shareholders of newholdco will have the ability to effectively elect jurisdiction y sourcing for the equivalent of future newholdco1 dividends plr-133233-06 newholdco applied to jurisdiction y for approval to make a reduction of capital for the purposes of creating new distributable reserves for utilization following the de-merger newholdco transferred its holdings in distributing to newholdco a newly formed foreign_corporation in exchange for common shares in newholdco no fractional shares were issued in any of the steps of the transaction all inter- corporate indebtedness between entities conducting business a and business b was extinguished except for debt c and debt d which will be extinguished within e months representations the following representations are made with respect to the transaction c a b the distribution is not part of a plan or a series of related transactions any indebtedness owed between controlled and distributing described in distributing controlled and the shareholders of distributing each have contribution and distribution paid or will pay its or their own expenses if any incurred in connection with the distribution as defined below within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation representation d below will not constitute stock_or_securities ordinary course of business through continuing transactions at terms comparable to those which could be obtained in an arm’s length transaction and payables created for all transitional services negotiated at arm’s length no inter-corporate debt existed between distributing and controlled at the time of or after the distribution no part of the consideration distributed by distributing in the distribution was received by a distributing shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing of its respective affiliated_group sag as one corporation in determining whether it met the requirements of sec_355 regarding an active trade_or_business distributing and controlled pursuant to sec_355 treated all members other than debt c debt d and trade account indebtedness created in the e f d j i k g h the five years of financial information submitted on behalf of the the five years of financial information submitted on behalf of the no person holds a or greater interest in the stock of distributing or following the distribution the distributing sag and the controlled sag plr-133233-06 controlled after the distribution within the meaning of sec_355 who did not hold such an interest immediately before the transaction business conducted by sub a member of distributing’s sag is representative of sub 8's present operations and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted business conducted by sub a member of controlled’s sag is representative of sub 4’s present operations and with regard to sub there have been no substantial operational changes since the date of the last financial statements submitted have and will continue the active_conduct of their respective businesses independently and with their separate employees business a with transitional services for a period not expected to exceed months distributing's post distribution transitional services will include tax compliance pension and insurance services any compensation_for such services provided by distributing to business a including its affiliated entities conducting business a will be based on the total allocated costs incurred by distributing the distribution was carried out for the following corporate business purposes i facilitating the raising of capital on the public markets through a public offering involving newholdco ii increasing the aggregate stock value of the business a and business b following the transaction as compared to the combined stock value of both businesses prior to the transaction thereby enabling each business to more efficiently acquire needed assets and services with its stock and iii to enhance the ability of the two businesses to attract retain and properly incentivize key employees the distribution is motivated in whole or substantial part by these corporate business purposes the earnings_and_profits of distributing or controlled or both determined after applying sec_355 holds stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was m the distribution was not used principally as a device for the distribution of following the distribution distributing may provide the entities conducting for purposes of sec_355 immediately after the distribution no person n l p q o no liabilities of distributing were assumed by controlled in the the total adjusted bases and the fair_market_value of the assets for purposes of sec_355 immediately after the distribution no person plr-133233-06 acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution determined after applying sec_355 holds stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on the distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution transferred to controlled by distributing in the contribution as defined below equaled or exceeded the sum of the liabilities assumed if any as determined under sec_357 by controlled in the contribution the fair_market_value of the assets of controlled exceeds the amount of its liabilities immediately_after_the_exchange contribution between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length in sec_368 and iv controlled in the contribution equaled or exceeded the aggregate adjusted tax basis of the transferred assets owned or more of distributing by value owned indirectly by distributing and which are all members of a consolidated_group for u s federal_income_tax purposes changed in connection with the distribution business b contribution distributing shareholders who received newholdco common_stock received their no two parties to the distribution were investment companies as defined payments made in connection with all continuing transactions if any at all times relevant to the distribution no u s shareholder of distributing no direct ownership_interest of any of the u s companies which are pursuant to the business b contribution as defined below the the total fair_market_value of assets transferred by distributing to w u v s_r t x y z bb the shareholders of distributing did not retain any rights in their in connection with the business b contribution no stock_or_securities in connection with the business b contribution no stock was issued for aa the business b contribution was not the result of the solicitation by a plr-133233-06 newholdco common_stock in exchange for the transfer or cancellation of their distributing common_stock was issued for services rendered to or for the benefit of newholdco indebtedness of newholdco that was not evidenced by a security or for interest on indebtedness of newholdco that accrued on or after the beginning of the holding_period for the debt no income items interests in or assets of a partnership patents or patent applications copyrights franchises trademarks or trade names technical know how or accounts_receivable was transferred to newholdco pursuant to the business b contribution promoter broker or investment house distributing common_stock transferred to newholdco assumed by newholdco in the business b contribution the shareholders of distributing to newholdco pursuant to the business b contribution equaled or exceeded the sum of the liabilities assumed by newholdco if any plus any liabilities to which such assets were or are subject distributing will not make the election described in sec_362 as supplemented by irs guidance set forth in notice_2005_70 2005_41_irb_694 to reduce the basis of the newholdco stock received by the distributing shareholders gg there is no indebtedness between newholdco and the shareholders of distributing and no indebtedness was or will be created in favor of the shareholders of distributing as a result of the business b contribution before the transaction in which the rights of the parties are defined dd the adjusted_basis and the fair_market_value of the assets transferred by hh the business b contribution occurred pursuant to a plan agreed upon if sec_362 is applicable to the business b contribution newholdco ee newholdco did not assume any liabilities of the shareholders of cc no debt relating to the distributing common_stock transferred was ff ii ll jj to the knowledge of distributing newholdco and their respective taking into account any issuance of additional shares of newholdco mm the shareholders of distributing received stock in newholdco all exchanges in connection with the business b contribution occurred kk there is no plan or intention on the part of newholdco to redeem or plr-133233-06 on approximately the same date representatives there is no plan or intention on the part of any transferor to dispose_of any newholdco stock received pursuant to the business b contribution otherwise reacquire any stock to be issued in the business b contribution stock any issuance of stock for services the exercise of any newholdco stock_rights warrants or subscriptions a public offering of newholdco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newholdco to be received in the business b contribution the shareholders of distributing are in control of newholdco within the meaning of sec_368 approximately equal to the fair_market_value of the property transferred to newholdco in the business b contribution transferred to it pursuant to the business b contribution in a trade_or_business oo there is no plan or intention by newholdco to dispose_of the assets transferred to its pursuant to the business b contribution other than in the normal course of business operations paid or will pay its or their own expenses if any incurred in connection with the business b contribution sec_351 and sec_1_351-1 immediately after the business b contribution taxed as a small_business_corporation as defined in sec_1361 no shareholders of distributing are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor ss to the knowledge of newholdco distributing and their representatives pp each of the shareholders of distributing distributing and newholdco rr newholdco is not eligible to make an election under sec_1362 to be nn newholdco will remain in existence and retain and use the property qq newholdco was not an investment_company within the meaning of xx in connection with the business a contribution no stock_or_securities ww pursuant to the business a contribution as defined below the uu the business b contribution step of the transaction allowed the newholdco was not a personal_service_corporation within the meaning vv the commercial purposes of the income access share trust do not plr-133233-06 tt of sec_269a distributing group to relocate to the most appropriate jurisdiction for a stand alone business b and to manage non-u s taxation include u s tax mitigation nor any commercial activities apart from ministerial activities related to these non-u s tax purposes business a contribution distributing shareholders who received newholdco stock received their stock in exchange for the transfer or cancellation of their controlled common_stock were issued for services rendered to or for the benefit of newholdco in connection with the business a contribution no stock was issued for indebtedness of newholdco that was not evidenced by a security or for interest on indebtedness of newholdco that accrued on or after the beginning of the holding_period for the debt zz no income items interests in or assets of a partnership patents or patent applications copyrights franchises trademarks or trade names technical know how or accounts_receivable were transferred to newholdco pursuant to the business a contribution promoter broker or investment house common_stock transferred to newholdco by newholdco in the business a contribution the shareholders of controlled to newholdco pursuant to the business a contribution equaled or exceeded the sum of the liabilities assumed by newholdco if any plus any liabilities to which such assets were and are subject bbb the shareholders of controlled did not retain any rights in their controlled ccc no debt relating to the controlled common_stock transferred was assumed ddd the adjusted_basis and the fair_market_value of the assets transferred by aaa the business a contribution was not the result of the solicitation by a yy iii jjj fff to the knowledge of controlled newholdco and their respective if sec_362 is applicable to the business a contribution newholdco eee newholdco did not assume any liabilities of the shareholders of all exchanges in connection with the business a contribution occurred on hhh the business a contribution occurred pursuant to a plan agreed upon ggg there is no indebtedness between newholdco and the shareholders of plr-133233-06 controlled in the business a contribution will not make the election described in sec_362 as supplemented by irs guidance set forth in notice_2005_70 2005_41_irb_694 to reduce the basis of the newholdco stock received by the controlled shareholders controlled and no indebtedness was or will be created in favor of the shareholders of controlled as a result of the business a contribution before the transaction in which the rights of the parties are defined approximately the same date representatives there is no plan or intention on the part of any transferor to dispose_of any of the stock of newholdco received pursuant to the business a contribution otherwise reacquire any stock to be issued in the business a contribution stock any issuance of stock for services the exercise of any newholdco stock_rights warrants or subscriptions a public offering of newholdco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newholdco received in the business a contribution the shareholders of controlled are in control of newholdco within the meaning of sec_368 approximately equal to the fair_market_value of the property transferred to newholdco in the business a contribution transferred to it pursuant to the business a contribution in a trade_or_business transferred to it pursuant to the business a contribution other than in the normal course of business operations ooo there is no plan or intention by newholdco to dispose_of the assets kkk there is no plan or intention on the part of newholdco to redeem or nnn newholdco will remain in existence and retain and use the property mmm the shareholders of controlled received stock in newholdco taking into account any issuance of additional shares of newholdco lll ttt newholdco was not a personal_service_corporation within the meaning uuu the business contribution a step of the transaction allowed the ppp each of the shareholders of controlled controlled and newholdco rrr newholdco is not eligible to make an election under sec_1362 to be qqq newholdco was not an investment_company within the meaning of plr-133233-06 paid or will pay its or their own expenses if any incurred in connection with the business a contribution e and sec_1_351-1 immediately after the business a contribution taxed as a small_business_corporation as defined in sec_1361 sss to the knowledge of newholdco controlled and their representatives no shareholders of controlled are under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor of sec_269a distributing group to relocate to the most appropriate jurisdiction for a stand alone business a and to manage non-u s taxation business b contribution newholdco common_stock in exchange for the transfer or cancellation of its distributing common_stock were issued for services rendered to or for the benefit of newholdco indebtedness of newholdco that was not evidenced by a security or for interest on indebtedness of newholdco that accrued on or after the beginning of the holding_period for the debt yyy no income items interests in or assets of a partnership patents or patent applications copyrights franchises trademarks or trade names technical know how or accounts_receivable were transferred to newholdco pursuant to the business b contribution promoter broker or investment house zzz the business b contribution was not the result of the solicitation by a www in connection with the business b contribution no stock_or_securities vvv pursuant to the business b contribution newholdco received its in connection with the business b contribution no stock was issued for xxx bbbb no debt relating to the distributing common_stock transferred was dddd newholdco did not assume any liabilities of newholdco in the aaaa newholdco did not retain any rights in its distributing common_stock cccc the adjusted_basis and the fair_market_value of the assets transferred by eeee if sec_362 is applicable to the business b contribution newholdco plr-133233-06 transferred to newholdco assumed by newholdco in the business b contribution newholdco to newholdco pursuant to the business b contribution equaled or exceeded the sum of the liabilities assumed by newholdco if any plus any liabilities to which such assets were or are subject business b contribution will not make the election described in sec_362 as supplemented by irs guidance set forth in notice_2005_70 2005_41_irb_694 to reduce the basis of the newholdco stock received by newholdco no indebtedness was or will be created in favor of newholdco as a result of the business b contribution before the transaction in which the rights of the parties are defined on approximately the same date representatives there is no plan or intention on the part of newholdco to dispose_of any newholdco stock received pursuant to the business b contribution otherwise reacquire any stock to be issued in the business b contribution stock any issuance of stock for services the exercise of any newholdco stock_rights warrants or subscriptions a public offering of newholdco stock and the sale exchange transfer by gift or other_disposition of any of the stock of newholdco received in the business b contribution newholdco is in control of newholdco within the meaning of sec_368 hhhh all exchanges in connection with the business b contribution occurred ffff there is no indebtedness between newholdco and newholdco and gggg the business b contribution occurred pursuant to a plan agreed upon kkkk taking into account any issuance of additional shares of newholdco iiii to the knowledge of newholdco newholdco and their respective jjjj there is no plan or intention on the part of newholdco to redeem or oooo each of newholdco and newholdco paid or will pay its own pppp newholdco was not an investment_company within the meaning of nnnn there is no plan or intention by newholdco to dispose_of the assets mmmm newholdco will remain in existence and retain and use the property llll newholdco received stock in newholdco approximately equal to the plr-133233-06 fair_market_value of the property transferred to newholdco in the business b contribution transferred to it pursuant to the business b contribution in a trade_or_business transferred to its pursuant to the business b contribution other than in the normal course of business operations expenses if any incurred in connection with the business b contribution sec_351 and sec_1_351-1 immediately after the business b contribution taxed as a small_business_corporation as defined in sec_1361 not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor meaning of sec_269a distributing group to relocate to the most appropriate jurisdiction for a stand alone business b and to manage non-u s taxation rrrr to the knowledge of newholdco and newholdco newholdco is qqqq newholdco is not eligible to make an election under sec_1362 to be ssss newholdco was not be a personal_service_corporation within the tttt the business b contribution step of the transaction allowed the rulings based solely on the information submitted and the representations made we rule as follows on the transaction contribution and distribution for u s federal_income_tax purposes notwithstanding the order of step sec_5 and the transaction is treated as if i distributing formed controlled ii distributing transferred the stock of sub to controlled in exchange for all of the stock of controlled the contribution iii distributing distributed the plr-133233-06 stock of controlled to its shareholders the distribution cf revrul_77_191 c b iv the shareholders of distributing contributed the stock of controlled to newholdco solely in exchange for newholdco shares the business a contribution a and v the shareholders of distributing contributed the stock of distributing to newholdco solely in exchange for newholdco shares the business b contribution c f rev_rul the contribution followed by the distribution is a reorganization within the meaning of sec_368 of the code distributing and controlled are each a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized by distributing on the contribution sec_361 no gain_or_loss is recognized by controlled on the contribution sec_1032 controlled’s basis in each asset received in the contribution is equal to the basis of that asset in the hands of distributing immediately before the transfer sec_362 controlled’s holding_period in each asset received in the contribution includes the period during which that asset was held by distributing sec_1223 no gain_or_loss is recognized by distributing on the distribution sec_361 the distributing shareholders do not recognize any gain_or_loss and do not otherwise include any amount in income on their receipt of the controlled stock sec_355 each distributing shareholder’s basis in a share of distributing stock as adjusted under sec_1_358-1 is allocated between the share of distributing stock with respect to which the distribution was made and the share or shares of controlled stock or allocable portions thereof received with respect to the share of distributing stock in proportion to their fair market values in accordance with sec_1_358-2 sec_358 and sec_358 each distributing shareholder’s holding_period in the controlled stock received includes the holding_period of the distributing stock with respect to which the distribution of the controlled stock was made provided that the distributing stock was held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits are allocated between distributing and controlled in accordance with sec_1_312-10 plr-133233-06 business b contribution i the distributing shareholders do not recognize any gain_or_loss on the deemed transfer to newholdco of the stock of distributing solely in exchange for newholdco stock sec_351 each distributing shareholder's basis in the newholdco stock received in exchange for their distributing stock is equal to the basis in the distributing shares surrendered in exchange therefor sec_358 each distributing shareholder’s holding_period in the newholdco stock received includes the holding_period of the distributing shares surrendered in exchange therefor provided that the distributing stock was held as a capital_asset on the date of the business b contribution sec_1223 no gain_or_loss is recognized by newholdco on the business b contribution sec_1032 newholdco basis in the distributing stock received is determined in accordance with sec_362 newholdco 1’s holding_period in the distributing stock received includes the holding_period of those shares of stock in the hands of the distributing shareholders sec_1223 given the limited purposes of the ias and the limited authority granted to the trustees the ias arrangement is not a_trust within the meaning of sec_301_7701-4 and therefore is disregarded see generally revrul_73_100 1973_1_cb_309 and revrul_76_265 1976_2_cb_448 for illustrations of arrangements that do not constitute trusts for u s federal_income_tax purposes the ias share is disregarded and is considered merely a mechanical means of paying certain distributions on the distributing stock dividends_paid to the holders of the newholdco stock including dividends_paid in respect of the newholdco stock through the ias are considered for u s federal_income_tax purposes to be distributions paid_by newholdco to its shareholders with respect to its stock under sec_301 business a contribution plr-133233-06 the controlled shareholders do not recognize any gain_or_loss on the deemed transfer to newholdco of the stock of controlled solely in exchange for newholdco stock sec_351 each controlled shareholder's basis in the newholdco stock received in exchange for their controlled stock is equal to the basis in such controlled shares surrendered in exchange therefor sec_358 each controlled shareholder’s holding_period in the newholdco stock received includes the holding_period of the controlled shares surrendered in exchange therefor provided that the controlled stock was held as a capital_asset on the date of the business a contribution sec_1223 no gain_or_loss is recognized by newholdco on the business a contribution sec_1032 newholdco 2’s basis in the controlled stock received is determined in accordance with sec_362 newholdco 2’s holding_period in the controlled stock includes the holding_period of the shares of stock in the hands of the controlled shareholders sec_1223 business b contribution newholdco does not recognize any gain_or_loss on the transfer to newholdco of the stock of distributing solely in exchange for newholdco stock sec_351 newholdco 1's basis in the newholdco stock received in exchange for its distributing stock equals the basis in the distributing shares surrendered in exchange therefor sec_358 newholdco 1’s holding_period in the newholdco stock received includes the holding_period of the distributing shares surrendered in exchange therefor provided that the distributing stock was held as a capital_asset on the date of the business b contribution sec_1223 no gain_or_loss is recognized by newholdco on the business b contribution sec_1032 newholdco 3’s basis in the distributing shares received is determined in accordance with sec_362 plr-133233-06 newholdco 3’s holding_period in the distributing shares received includes the holding_period of those shares of stock in the hands of newholdco sec_1223 caveats we express no opinion about the tax treatment of the transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both of them iii whether the transaction is part of a plan or series of related transactions under sec_355 iv the federal_income_tax consequences with respect to the preliminary restructuring or the public offering and iv any international tax consequences of the transaction procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-133233-06 in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely ____________________ lewis k brickates chief branch office of associate chief_counsel corporate ----------------- cc -------------------------------------------------- ------------------------ ------------------------------- ----------------------------------------- ------------------------------------------- --------------------------------------- ------------------------------------------------------------------------ ------------------------ ----------------------------------- ---------------------- -------------------------------------------
